Citation Nr: 1205828	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-37 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD), to include as due to mustard gas exposure.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to February 1946.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of entitlement to service connection for PTSD and depression.  The Veteran submitted a notice of disagreement with this determination in May 2009, and timely perfected his appeal in October 2009.

The Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  On the October 2009 statement, accepted in lieu of a VA Form 9 [Substantive Appeal], the Veteran did not indicate that he wished to testify in a hearing before the Board.  See Statement in Lieu of VA Form 9, October 16, 2009.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claims of entitlement to service connection for PTSD and depression have been recharacterized as shown on the title page of this decision.

This claim came before the Board in September 2010.  At that time, the Board determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claim and it was remanded to the Appeals Management Center (AMC).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not participate in combat during active duty service.

2.  The Veteran does not suffer from a presumptive disease set forth for mustard gas exposed veterans.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from PTSD that is the result of a disease or injury in active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include depression, which is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and PTSD, was not incurred in or aggravated by active duty service, to include as due to mustard gas exposure.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.316 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Court has held that VA has a statutory duty to assist a veteran in obtaining his or her military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In a case such as this, where it appears that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  The Board must note; however, the O'Hare precedent does not raise a presumption that the missing service treatment records would, if they still existed, necessarily support the Veteran's claim.


Despite multiple attempts by the RO, additional evidence regarding the Veteran's military record was not located.  In September 2008, the VA Personnel Information Exchange System (PIES) indicated that the Veteran's file was fire-related.  In October 2008, VA issued a memorandum to the Veteran's file, noting a lack of information to verify his claimed stressors.  In January 2011, the AMC, through PIES, requested any available morning reports between March 1, 1945 and May 29, 1945, for the suicide of a soldier in the 521st Quartermaster Truck Company.  No sick or injured remarks were located.  While the Board is aware of the Veteran's October 2010 statement, which indicated an alternate spelling of the soldier's name that he alleged committed suicide, it is clear that VA searched for any record of suicide in the Veteran's company during the specified time period.  Finally, in May 2011, the AMC contacted the United States Army and Joint Services Records Research Center (JSRRC), in an attempt to verify the Veteran's stressors.  JSRRC, in conjunction with the National Archives and Records Administration (NARA), was unable to locate any relevant records.

The Board notes that if a veteran alleges exposure to mustard gas, but claims service connection for a disease not listed in 38 C.F.R. § 3.316(a), the veteran should be requested to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure.  Further, VA is only required to request evidence of full-body exposure to mustard gas if the veteran alleges exposure and (a) claims service connection for a disability listed in 38 C.F.R. § 3.316(a) or (b) submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  See M21-1MR, Part IV, Subpart ii, 1.F.22.b.

In February 2008, the Veteran was requested to provide VA with evidence that his psychiatric condition due to mustard gas exposure had existed from military service to the present time, the dates of any medical treatment during service, statements from persons who knew him when he was in service and knew of any disability he experienced in service, records and statements from service medical personnel, employment physical examinations, medical evidence from hospitals, clinics, and private physicians of treatment, etc.  The Veteran was also requested to provide VA with the appropriate authorization for any private treatment he received.
Although the Veteran did provide VA with both VA and private treatment records, none of the records submitted demonstrated a causal relationship between his psychiatric disorder and mustard gas exposure.  As enumerated above, when a veteran does not suffer from one of the presumptive disabilities set forth under 38 C.F.R. § 3.316(a), VA is not required to further develop evidence of full-body exposure to mustard gas.  The Board also notes that the duty to assist is not always a one-way street.  Though there is no indication in the evidence that the Veteran's current psychiatric disorder is due to mustard gas exposure, if he wants help developing this issue, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that the RO and AMC's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied the duty to assist the Veteran in obtaining any available service treatment records through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Private and VA medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  See Wood, supra.

The December 2011 VA examination report also indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.")  During his December 2011 VA examination, the Veteran stated that he began to receive SSA benefits in 1969 due to his work-related back injury.  He has not contended that he was awarded SSA benefits for a psychiatric disorder.  There is no indication, then, that the outstanding SSA records would be relevant to the present claim.  Remanding the case to obtain such records would serve no useful purpose.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC contacted the JSRRC and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a supplemental statement of the case in December 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record, consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include depression and PTSD, that is either the result of exposure to mustard gas or the direct result of his time in active duty service.  The Board disagrees with respect to both theories of entitlement.

Service Connection, Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and reliable on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr, supra.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Service Connection Based on Mustard Gas Exposure

The Veteran claims that, as a result of his exposure to mustard gas during service, he developed an acquired psychiatric disorder.  Specifically, the Veteran contends that he was exposed to chemicals in the field and inside a gas chamber during basic training, that he participated in full-body field or chamber experiments to test protective clothing or equipment during World War II, that he had direct contact with contaminated protective clothing and equipment during and after basic training, and that he transported chemicals while working as a truck driver in service.

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a)  Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 
(1)  Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2)  Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3)  Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b)  Service connection will not be established under this section if the claimed condition is due to a veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 

See 38 C.F.R. § 3.316 (2011).

For claims involving exposure to mustard gas, a veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 C.F.R. § 3.316; See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).


The Veteran maintains that he was repeatedly exposed to mustard gas during active duty service.  As indicated above, unfortunately, none of his service treatment or personnel records were available for review due to the 1973 fire at NPRC.  As a result, it is impossible for VA to ascertain whether the Veteran was part of the mustard gas testing conducted during World War II.  The evidence of record, however, does not indicate that the Veteran's competency to report these alleged incidents of mustard gas exposure is in question.  See Grottveit, supra (a veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.)

Even affording the Veteran the full benefit of the doubt and assuming that he was exposed to mustard gas during his time in service, the evidence of record continues to demonstrate that he does not suffer from one of the presumptive diseases under 38 C.F.R. § 3.316 and that he did not begin to suffer from a psychiatric disorder until over 20 years after he was discharged from service.  Further, he has not provided any medical evidence in support of his claim that his current disability is related to mustard gas exposure.  See M21-1MR, Part IV, Subpart ii, 1.F.22.b; Wood, supra.

To the extent that the Veteran himself has stated that his current psychiatric disorder is the result of mustard gas exposure, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Despite the fact that the Veteran has been found not to be entitled to the regulatory presumption of service connection under 38 C.F.R. § 3.316, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This issue is addressed below.


Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence, which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board is aware of the December 2011 VA examiner's notation that one of the Veteran's stressors was related to his fear of hostile military or terrorist activity.  Specifically, the Veteran stated "[w]e were cleaning some bombs in Pearl Harbor and they fell on us ... we felt very frightened that they were going to explode by 1945."  It is clear from a review of the record and from the Veteran's prior statements, that the VA examiner either misunderstood or misstated the Veteran's stressor.  The fact that the Veteran indicated that he was cleaning some weaponry, which somehow fell from its location, does not constitute fear of hostile military or terrorist activity.  Prior to his December 2011 VA examination, the Veteran consistently maintained that he was involved in a motor vehicle accident, at which time the ammunition he was transporting, slammed into the cab of his truck.  This was clearly not what was reported during his VA examination.  Even assuming that the Veteran alleged this new stressor during his VA examination, it still does not rise to the level of fear of hostile military or terrorist activity.  As such, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(1), (2), (3), (4), and (5) are not applicable in this case.  The Veteran has not alleged, nor does the record indicate, that PTSD was diagnosed in service, that the Veteran participated in combat, that his stressors are related to fear of hostile military activity or terrorist activity, that he was a prisoner of war, or that his claim is based on in-service personal assault.  See 38 C.F.R. § 3.304(f) (2011).

Analysis

The Veteran contends that in 1945, he experienced two very stressful incidents, which are the cause of his current psychiatric disabilities.  First, the Veteran maintains that he witnessed the suicide of a fellow soldier, and immediately thereafter began to experience significant psychiatric difficulties.  Second, he has argued that while stationed in Hawaii and working as a truck driver, he was required to transport ammunition.  On one occasion in particular, his truck went off the road and tipped over, causing the dangerous cargo to hit the driver's cab.  The Veteran stated that he was very fearful at that time and has suffered from fear and flashbacks of that experience ever since.  See Veteran's Statement, September 2, 2008. 

As discussed in the VCAA portion of this decision above, the Veteran's service treatment records are considered fire-related, and were unavailable to review in conjunction with the Veteran's claim for benefits.  Despite the efforts of VA to verify the Veteran's alleged stressors, through NPRC, JSRRC, NARA, and morning reports, the military evidence of record failed to establish that a member of the Veteran's company committed suicide.  Further, there was no evidence that the Veteran reported a motor vehicle accident while in service.  Of note, however, is the lay statement of H.M.V.S., submitted in October 2010.  Mr. S. stated that he met the Veteran when they were stationed together during active duty service.  He recalled hearing a shot fired in 1945, and upon running toward the sound of the shot, found the Veteran with the body of the soldier who had committed suicide.  See Lay Statement, H.M.V.S., October 20, 2010.

As noted above, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit, supra.  Here, the Board finds the lay statement of Mr. S., establishing that he witnessed the Veteran tending to the body of the soldier who committed suicide, competent evidence of a stressful incident in active duty service and concedes the Veteran's exposure to such.  See West, supra; see also Zarycki, supra.  

The only available service treatment record was the Veteran's February 1946 separation examination report.  At that time, the Veteran did not have any neurological or psychiatric diagnoses.  See Service Separation Examination Report, February 22, 1946.  Shortly after discharge, a July 1946 medical certificate, on the reverse side of an application for VA hospital treatment, indicated that the Veteran was admitted for a sore throat.  His nervous system was considered normal at that time.  See VAMC Treatment Records, July 16, 1946 to August 2, 1946.  Accordingly, the Board finds that while there is evidence of one of the Veteran's stressors in active duty service, there was no indication that he suffered from a psychiatric disorder at that time.

The first medical record addressing any psychological disorder is dated in January 1970, more than 20 years after the Veteran was discharged from active duty service.  It was noted that in February 1969, the Veteran injured his back in the course of his employment.  Following this accident, the Veteran reported feeling restless, nervous, insecure, being upset and being in a bad mood.  As a result, he was referred for psychological treatment.  He was diagnosed with neurotic depressive reaction and prescribed psychotherapy and pharmacotherapy.  See P.R.S.I.F., Psychiatric Report, January 29, 1970.

In April 1971, the Veteran was afforded a VA psychiatric examination in association with his claim for a VA nonservice-connected pension.  The Veteran reported that he was getting along well until his February 1969 work accident.  He stated that thereafter, he became ill humored and sad at times because he could not work.  Upon mental status examination, the Veteran did not endorse suicidal or homicidal ideation, but he did show psychomotor retardation.  There were no disorders of perception or nightmares.  The Veteran indicated that he experienced some insomnia.  He was diagnosed with depressive neurosis, moderately severe to severe.  See VA Psychiatric Examination Report, April 12, 1971.

The Veteran was afforded a second VA psychiatric examination in August 1972, also in association with his claim for a VA nonservice-connected pension.  Upon mental status examination, the Veteran demonstrated more significant symptomatology.  He endorsed a shallow affect, a depressed and apathetic mood, and was ill humored.  He was often startled by the questions asked by the VA examiner and either did not respond or rambled in response.  His attitude was reserved, distant, and suspicious.  The Veteran's stream of mental activity was slow and verbally he was not always relevant and coherent.  His thinking was self-centered and concretistic.  He harbored ideas of reference and endorsed a depressive trend with a history of periodic agitation with aggressive-destructive tendencies.  He also admitted to suicidal preoccupations and drastic mood swings.  The VA examiner continued the Veteran's diagnosis of depressive neurosis, but indicated that he was nearing a psychotic phase.  His neurosis was also noted to be severe, requiring psychiatric attention to prevent further regression.  See VA Psychiatric Examination Report, August 8, 1972.

Thereafter, the record reflects that the Veteran was treated by primary care physician J.G.R.P., M.D., beginning in 1981.  The Veteran submitted statements from Dr. P. dated in September 1989, July 1995, and August 1998.  Therein it was noted that the Veteran had diagnoses of chronic allergies, chronic laryngitis, and chronic conjunctivitis.  As a result of these conditions, Dr. P. diagnosed the Veteran with severe dysthymic disorder secondary to the aforementioned conditions.  See Statements of J.G.R.P., M.D., September 7, 1989, July 7, 1995, and August 7, 1998.

VA treatment records dated in 2007 and 2008 provided tentative diagnoses of PTSD.

A July 2009 treatment record from J.R.G., M.D., noted the Veteran's complaints of nightmares and insomnia.  Dr. G. stated that the Veteran had a long history of treatment and symptoms of PTSD, such as persistent depression, frequent nightmares, flashbacks, and anxiety, which began after witnessing the suicide of a friend in the Army.  The Veteran denied current or past history of drug or alcohol abuse.  The assessment was history of depression complicated by PTSD.  See Private Treatment Record, J.R.G., M.D., July 7, 2009.

A statement was received from Dr. G. in October 2010, noting that he had treated the Veteran since July 2009 for PTSD and major depression.  Dr. G. opined that the Veteran began experiencing these disorders while serving in the military, when he witnessed the suicide of a close friend and was the subject of covert experimental testing involving various toxins and chemicals.  See Statement of J.R.G., M.D., October 20, 2010.

With respect to the question of whether the Veteran has a current medical diagnosis of PTSD, the evidence of record contains both private and VA outpatient records that focus on his mental illness.  While some of the VA and private treatment records indicate diagnoses of PTSD, it is unclear whether these diagnoses were rendered by qualified professionals, and further, there is no indication whether these diagnoses comply with the requirements set forth in the DSM-IV.  There is also no indication that any of the Veteran's treating physicians were familiar with his psychiatric history, i.e. indicating that he did not begin to experience any psychiatric problems until more than 20 years after he was discharged from service and following his work-related back injury.  As none of these considerations were evident in the rendering of PTSD diagnoses, the Board does not find them to be probative and credible.

To address the question of diagnosis, the Veteran was provided with a VA examination in December 2011.  At the time of the examination, after having thoroughly reviewed all of the aforementioned evidence as well as the remainder of the Veteran's VA claims file, the VA examiner specifically stated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  See VA Examination Report, December 13, 2011.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the Board is aware of the diagnoses of PTSD rendered by the Veteran's private and VA physicians, these diagnoses were not supported by any rationale and were clearly based on history reported by the Veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by the Veteran and that are unsupported by the clinical evidence.  As such, the Board finds the December 2011 VA examination report to be the most probative evidence of record.

To the extent that the Veteran himself believes that he has PTSD, it is now well established that laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis, date of onset or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The statements offered in support of the Veteran's claim by him, his family members and friends, are not competent medical evidence and do not serve to establish the existence of a current disability.

In the absence of a current diagnosis, service connection for PTSD may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, 38 C.F.R. § 3.304(f) element (1) has not been met and the Veteran's PTSD claim fails on this basis alone.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for PTSD.  See Gilbert, 1 Vet. App. at 53.

Service Connection for an Acquired Psychiatric Disorder

The Veteran alternatively contends that he suffers from an acquired psychiatric disorder, to include depression, as a result of his time in active duty service.  

As noted above, to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

The medical evidence of record demonstrates that the Veteran has been diagnosed with neurotic depressive reaction, severe dysthymic disorder, and depression.  See VA Examination Reports, April 12, 1971, August 8, 1972, and December 13, 2011.  Shedden element (1), current disability, has been satisfied.  See Shedden, supra.

With respect to Shedden element (2), in-service disease or injury, as explained in detail above, the evidence of record, including the Veteran's February 1946 separation examination report, did not establish that the Veteran suffered from a psychiatric disorder during his time in active duty service.  See Service Separation Examination Report, February 22, 1946.  As such, the Veteran has failed to establish Shedden element (2).  See Shedden, supra.

Finally, the Board turns to crucial Shedden element (3), nexus.  In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  See Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons there for are stated.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician - neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In support of his claim, the Veteran has submitted private treatment records as well as lay statements.  In particular, he refers the Board to the July 2009 and October 2010 statements of J.R.G., M.D., who stated that the Veteran had a long history of persistent depression and anxiety, stemming from his witnessing the suicide of a fellow soldier during active duty service.  See Private Treatment Records, J.R.G., M.D., July 7, 2009 and October 20, 2010.  

In reviewing these statements of Dr. G., the Board notes that a significant amount of the Veteran's history has not been addressed.  Initially, the Board notes that at the time of the Veteran's discharge from active duty, he did not have any psychiatric diagnoses.  Further, when he sought treatment for a sore throat in July and August 1946, he continued to deny any psychiatric difficulties.  See VAMC Treatment Record, July 16, 1946 to August 2, 1946.  

There is no indication that the Veteran experienced or sought treatment for a psychiatric disorder until 1970.  Even then, the record clearly establishes (and the Veteran himself indicated) that he did not suffer from any psychiatric disorder prior to his 1969 work injury to his back.  Following his accident, he was diagnosed with neurotic depressive reaction and was prescribed psychotherapy and pharmacotherapy.  See P.R.S.I.F., Psychiatric Report, January 29, 1970.  There was no indication that the Veteran suffered from this condition as a result of his time in active duty service.

Further, the Veteran filed a 1970 claim for a nonservice-connected pension with VA.  He did not file a claim of entitlement to service connection for a psychiatric disorder at that time.  During both of the VA examinations provided to the Veteran for nonservice-connected pension purposes, he stated that he suffered from depression as a result of not being able to work due to his back injury.  See VA Examination Reports, April 12, 1971 and August 8, 1972.

Additional medical treatment records from the Veteran's primary care physician, dated from 1989 through 1998, noted that the Veteran had diagnoses of chronic allergies, chronic laryngitis, and chronic conjunctivitis.  He opined that the Veteran suffered from severe dysthymic disorder as a result of these conditions.  See Private Treatment Records, J.G.R.P., M.D., September 7, 1989, July 7, 1995, and August 7, 1998.

Though Dr. G. concluded that the Veteran's psychiatric symptoms were the result of the Veteran witnessing the suicide of a fellow soldier in service (which has been conceded by VA), he has failed to address all of the aforementioned contrary evidence.  There is no credible basis for his conclusion.  As such, the Board does not find the statements of Dr. G. to be credible evidence of a medical nexus between the Veteran's current psychiatric disorders and his experience in active duty service.

Medical evidence against the Veteran's claim consists of the aforementioned January 1970 psychiatric treatment report following the Veteran's work injury, the 1971 and 1972 VA medical examinations, and the medical statements of Dr. P.  All of this evidence is contrary to the Veteran's claim that his currently diagnosed psychiatric disorder is the result of his time in active duty service.

The Veteran was also afforded a VA examination in December 2011.  At that time, the Veteran's diagnosis of depressive disorder was continued and after a thorough review of his VA claims file, the VA examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the VA examiner noted that the Veteran was diagnosed with depressive neurotic reaction in 1972, which was most likely related to his 1969 work-related injury.  The VA examiner noted that unfortunately, there was no evidence of psychological or psychiatric treatment prior to this date, in spite of the Veteran's current reports of anxiety and alcohol abuse after his discharge from active duty in 1946.  See VA Examination Report, December 13, 2011.  Based on all of the aforementioned evidence of record, the Board finds the December 2011 VA examination report to be the most persuasive evidence of record with respect to the question of nexus.  

The only remaining evidence of record consists of lay statements from the Veteran and his family, indicating that he currently suffers from a psychiatric disorder that is the result of his time in service.  The Board notes that a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr, supra.  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno, supra; Charles, supra.  

The Veteran, his wife, and daughters, are not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As such, the lay statements submitted in support of the Veteran's claim are assigned limited probative value.  

Additionally, the Board finds that the Veteran's allegations and reported history of continuous psychiatric symptomatology are simply not credible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistency.  (For example, he reported to Dr. G. that he had no current or past history of drug or alcohol abuse; however, during his December 2011 VA examination, the Veteran detailed a lengthy battle with alcoholism and treatment with Alcoholics Anonymous.)


Although the Veteran now maintains that he has suffered from psychiatric difficulties since his time in active duty service, the Board places far greater probative value on the pertinently negative contemporaneous treatment records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  To the extent that the Veteran invites the Board to draw the conclusion, based on no medical evidence, that witnessing a fellow soldier's suicide caused his current disabilities, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].

Although the Veteran has established that he currently suffers from an acquired psychiatric disorder, to include depression, the evidence of record does not support a finding that this condition is the result of his time in active duty service.  The Veteran's claim fails on the basis of element (3) of Shedden.  See Shedden, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression, to include as due to mustard gas exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


